Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
Election/Restrictions
Application’s election of Invention I (Claims 1 and 3), in the reply filed on 08/20/2021 is acknowledged without traverse. Claim 2 is withdrawn as non-elected claim and Claims 1 and 3 remain for examination, wherein claims 1 and 3 are independent claims.  Specification has been amended.

Information Disclosure Statement
The cited reference listed in the amended specification dated 8/20/2021 is suggested to be filed in proper IDS.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: 1) the percentage (%) as claimed in the instant claim need proper unit. 2) The Fe should added as balance in the instant claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “suitable” in claims 1 and 3 is a non-positive term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao et al (NPL: Surface tension measurement of liquid Fe0Si0B alloy by sessile drop method, Engineering Material VII, Vol.573, pp.9-12, 2013-09-04, thereafter NPL-1).
Regarding claims 1 and 3, NPL-1 teaches a manufacturing process for a Fe-Si-B alloy (Abstract, examples, and conclusion of NPL-1) with Fe-4Si-3B (table 1 of NPL-1). The comparison ranges between the claimed alloy composition ranges and the alloy composition range in table 1 of NPL-1 is listed in the following table. All of the alloy composition ranges disclosed in 2O3 crucible (Fig.2 and Results and discussion on page 11 of NPL-1) and the chamber was designed for performing under inert argon gas atmosphere at temperatures up to 1600°C (Experimental on page 10 of NPL-1) with data in 1440oC to 1500oC (Fig.3-4 and Results and discussion on page 11 of NPL-1), which reads on all of the process limitations as recited in the instant claims. Therefore, claims 1 and 3 are anticipated by NPL-1. 

Element
From instant Claims 1 and 3 %
NPL-1
in table 1
Within range

Si
Included (Cl.1 and 3)
4.223
4.223
B
2-6 (cl.1 and 3)
2.923
2.923
Mn
Up to 2 (cl.3)
0.261
0.261 (cl.3)
P
Up to 0.5 (cl.3)
0.16
0.16 (cl.3)
Fe
Base
Balance
Balance



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734